 



Exhibit 10.26
SYNOVUS FINANCIAL CORP.
Annual Base Salaries for Named Executive Officers
Approved January 25, 2007
     Upon the recommendation of the Compensation Committee, on January 25, 2007
the Board of Directors of Synovus Financial Corp. approved the following base
salaries for its named executive officers, effective January 1, 2007.

              Name   Position   Base Salary
Richard E. Anthony
  Chairman of the Board and Chief Executive Officer   $ 869,000  
Frederick L. Green, III
  President and Chief Operating Officer   $ 500,000  
G. Sanders Griffith, III
  Senior Executive Vice President, General Counsel and Secretary   $ 429,000  
Elizabeth R. James
  Vice Chairman and Chief People Officer   $ 391,000  
Thomas J. Prescott
  Executive Vice President and Chief Financial Officer   $ 387,000  

 